DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou (TWI659730).
Chou teaches a vibration structure of a toothbrush comprising an eccentric rod (232) with two ends of the rod that respectively formed with a transmission section (figure 3, A1) and weight section (other end opposite A1 in figure 3).  The transmission section is drivable by a driving force to rotate and drive the weight section to eccentrically vibrate.  The weight section has an opening (portion in figure 5 that receives 232b) and a receiving space inward recessed from the opening.  There is a weight block (233) disposed in the receiving space to increase the weight of the weight section.  The weight section is unbalanced in weight to deflect from a central axis of the eccentric rod.  There is a cover member (122) correspondingly mated with the opening to cover the same.  
With regards to claim 2, the cover member is mated with weight section to close an outer surface of the weight section.
With regards to claim 3, the receiving space is circular (figure 5) and the weight block has a semicircular cross section (figure 5) corresponding to the receiving space.  
With regards to claim 4, the weight block is made of metal or nonmetal (this limitation is broad and thus includes all materials).
With regards to claim 5, the weight block and the receiving space are securely connected with each other by means of engagement.
With regards to claim 7, there is a drive source (131), a vibration stem (121) and a cleaning fitting head (figure 2b), the drive source serving to output the driving power, the drive source being correspondingly connected with one end of the transmission section distal from the weight section to output the 25driving power to the eccentric rod, the vibration stem having a first closed end (brush head end) and a first open end (end which receives the eccentric rod), the first closed end and the first open end together defining a first space, a first assembling section 2protruding from the first closed end to the first space, one end section of the weight section distal from the transmission section having a second assembling section, the eccentric rod being placed into the first space from the first open end, the first assembling section being 5correspondingly connected with the second assembling section, the cleaning fitting head having a second closed end and a second open end, the second closed end and the second open end together defining a second space, a brush section being disposed on outer side of the second closed end, the cleaning fitting head being fitted around the 10vibration stem via the second space.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (TWI659730).
Chou teaches all the essential elements of the claimed invention however fails to teach that the rod and the cover member are made from a thermoplastic material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou so that those elements are made from a thermoplastic since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 includes the limitation of the weight section having perforations and hooking holes and the cover having hook legs and a hooking section that fit within the perforation and hooking holes of the weight section.  The closest prior art teaches a cover however fails to teach this type of attachment of the cover to the weighted section.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723